Exhibit 10(xlii)

 

SEPARATION AND RELEASE AGREEMENT 

 

This Separation and Release Agreement (this “Agreement”) is made as of this 30th
day of January, 2012, by and among Crescent Financial Bancshares, Inc. (the
“Company”), a Delaware corporation and successor to Crescent Financial
Corporation, a North Carolina corporation; Crescent State Bank (the “Bank”), a
North Carolinas chartered bank (the Company and the Bank are collectively
referred to herein as the “Employer”); and Michael G. Carlton, a resident of the
State of North Carolina (the “Executive”).

 

Introduction

 

Crescent Financial Corporation, the Bank and the Executive previously entered
into that certain employment agreement dated February 23, 2011, as amended by
that certain letter agreement among the parties dated November 2, 2011 (the
“Employment Agreement”). The Executive has continued to be employed by the
Employer pursuant to the terms of the Employment Agreement through the
Termination Date, as set forth below. The parties now mutually desire to enter
into this Agreement for the purpose of terminating the Employment Agreement and
the employment relationship between the parties on mutually satisfactory terms.

 

NOW, THEREFORE, in consideration of the premises and terms and conditions
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.Termination of Employment Relationship. The Employment Agreement and the
employment relationship between the parties is hereby terminated effective as of
the close of business on December 30, 2011 (the “Termination Date”). The parties
acknowledge that Executive’s termination from employment will result in a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and further acknowledge that the circumstances of the termination of the
employment relationship are contemplated by the terms of the Employment
Agreement. Executive further agrees that he has resigned from all of his
positions as an officer and director of the Employer and any and all affiliates
of the Employer on or before the Termination Date.

 

2.Effective Date. This Agreement shall be effective as of the Termination Date.

 

3.Consideration. The Executive is required to enter into this Agreement pursuant
to the express terms of the Employment Agreement as a condition to receiving the
severance benefits set forth below:

 

a.a lump sum cash payment equal to Nine Hundred Sixty Thousand Dollars
($960,000), payable without interest in one installment of Four Hundred and
Fifty-three Thousand Dollars ($453,000) on the first payroll date after this
Agreement and the release contained herein becomes final and irrevocable and a
second installment of Five Hundred Seven Thousand Dollars ($507,000) on the
first payroll date to occur on or after July 1, 2012;

 

b.accelerated, full vesting of the shares of Company common stock subject to
that certain restricted stock grant agreement dated April 27, 2010; and

 

c.provision by the Employer of an after-tax subsidy for the cost of COBRA health
continuation coverage for which the Executive and his dependents are eligible at
the subsidy rate provided by the Employer to similarly situated active
employees, such subsidy to be provided on or before the date Employer is
required to make any corresponding premium payment under COBRA

 

1

 



If Executive fails or refuses to execute this Agreement, or if Executive revokes
this Agreement as provided herein, Executive will not be entitled to the
consideration set forth in this Section. Whether or not Executive executes this
Agreement, the Employer will pay Executive any and all wages for all hours
worked up to and through the Termination Date within the appropriate time frame
required by applicable law.

 

Federal, state and local tax withholdings may be applied to all of the above
consideration as determined by Employer in its sole discretion consistent with
applicable law. The consideration will be paid, or commence, as applicable, in
the time and manner contemplated by Section 5 of the Employment Agreement,
subject to Section 5 below.

 

4.Release.

 

a.In consideration of the amounts being paid to the Executive in Section 3
above, Executive, for himself, his attorneys, heirs, executors, administrators,
successors and assigns, fully, finally and forever releases and discharges the
Employer, all parent, subsidiary and/or affiliated companies, as well as its and
their successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as the “Employer” or the “Releasees”), of and from all claims, demands, actions,
causes of action, suits, damages, losses, and expenses, of any and every nature
whatsoever, as a result of actions or omissions occurring through the date
Executive signs this Agreement.

 

Specifically included in this waiver and release are, among other things, any
and all claims related to any severance pay plan, any and all claims related to
Executive’s employment and separation from employment or otherwise, including
without limitation: (1) Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991 (race, color, religion, sex, and national origin
discrimination); (2) the Americans with Disabilities Act, as amended (disability
discrimination); (3) 42 U.S.C. § 1981 (discrimination); (4) the Age
Discrimination in Employment Act (29 U.S.C. §§ 621-624); (5) the Equal Pay Act
( 29 U.S.C. § 206(d)(1)); (6) Executive Order 11246 (race, color, religion, sex,
and national origin discrimination); (7) Executive Order 11141 (age
discrimination); (8) Section 503 of the Rehabilitation Act of 1973 (disability
discrimination); (9) the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); (10) the Occupational Safety and Health Act; (11) the Worker
Adjustment and Retraining Notification (“WARN”) Act; (12) the Family and Medical
Leave Act; (13) the Ledbetter Fair Pay Act; and (14) other federal, state and
local discrimination laws, including those of the State of North Carolina.

 

Executive further acknowledges that Executive is releasing, in addition to all
other claims, any and all claims based on any tort, whistle-blower, personal
injury, defamation, invasion of privacy or wrongful discharge theory;
retaliatory discharge theory; any and all claims based on any oral, written or
implied contract or on any contractual theory (including the Employment
Agreement); any claims based on a severance pay plan; and all claims based on
any other federal, state or local Constitution, regulation, law (statutory or
common), or other legal theory, as well as any and all claims for punitive,
compensatory, and/or other damages, back pay, front pay, fringe benefits and
attorneys’ fees, costs or expenses.

 

2

 



b.The release in this Agreement does not apply to (1) base salary accrued
(whether or not paid) up to the Termination Date; (2) the Employer’s
indemnification obligations to the Executive pursuant to that certain
Indemnification Agreement originally among Crescent Financial Corporation, the
Bank and the Executive, dated February 23, 2011; (3) the Employer’s tax gross up
obligations under Section 5(b) of the Employment Agreement; (4) subject to
applicable law, all benefits and awards which pursuant to the terms of any
employee benefit plans were earned on or before the Termination Date (including
but not limited to continuation through the Executive’s death of the benefits
provided under the Endorsement Split Dollar Insurance Agreement entered into as
of October 1, 2003, as amended); (5) the transfer to Executive of title to the
Employer-owned automobile in use by the Executive as of the Termination Date;
(6) unreimbursed business expenses incurred prior to the Termination Date for
which Executive is entitled to reimbursement under the Employer’s policies; and
(7) Executive’s rights (if any) as a shareholder of the Company and/or as a
customer of the Bank. Finally, the above release does not waive claims that
Executive could make, if available, for unemployment or workers’ compensation or
claims that cannot be released by private agreement.

 

5.Advice of Counsel / Consideration and Revocation Periods. Executive hereby
acknowledges and agrees that this Agreement and the termination of Executive’s
employment and all actions taken in connection therewith are in compliance with
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and that the releases set forth herein shall be applicable,
without limitation, to any claims brought under these Acts.

 

Executive acknowledges that he has been and is hereby advised by the Employer to
consult with an attorney in regard to this matter. Executive understands that
Executive is responsible for the costs of any such legal services incurred in
connection with such consultation.

 

Executive further acknowledges that Executive has been given more than
twenty-one (21) days from the time that Executive receives this Agreement to
consider whether to sign it. Executive shall have seven (7) days from the date
Executive signs this Agreement to revoke the Agreement. To revoke, Executive
must ensure that written notice is delivered to Scott Custer, Chief Executive
Officer, Crescent Financial Bancshares, Inc., 1005 High House Road, Cary, North
Carolina 27513-3586 by the end of the day on the seventh calendar day after
Executive signs this Agreement. If Executive does not revoke this Agreement
within seven (7) days of signing, this Agreement will become final and binding
on the day following such seven (7) day period.

 

6.Non-Admission. This Agreement shall in no way be construed as an admission by
the Employer that it has acted wrongfully with respect to Executive or any other
person or that Executive has any rights whatsoever against the Employer. The
Employer specifically disclaims any liability to or wrongful acts against
Executive or any other person on the part of itself, its employees or its
agents.

 

7.No Filing of Claims. Executive represents and warrants that Executive has not
filed, nor assigned to others the right to file, nor are there currently
pending, any complaints, charges, claims, grievances, or lawsuits against
Employer with any administrative, state, federal, or governmental entity or
agency or with any court. Nothing herein is intended to or shall preclude
Executive from filing a complaint and/or charge with any appropriate federal,
state, or local government agency or cooperating with said agency in its
investigation. Executive, however, shall not be entitled to receive any relief
or recovery in connection with any complaint or charge brought against the
Employer, without regard as to who brought said complaint or charge.

 

3

 



8.Non-Disparagement.

 

a.By the Executive. Executive promises that Executive will not, from and after
the date of execution of this Agreement, directly or indirectly, in any capacity
or manner, make, cause, encourage or assist to be made any statements, comments,
or remarks, whether oral, in writing, or electronically transmitted, which might
reasonably be considered to be derogatory, defamatory or critical of, or
negative towards, or to malign, harm, defame, disparage or damage the reputation
of any of the Releasees. Executive agrees not to make any statements about any
of the Releasees to anyone (including without limitation the press, any
newspaper, magazine, radio station, television station, website, blog, or chat
room) without the prior written consent of the Employer. Nothing contained in
this Section is intended to prevent Executive from (a) complying with the
requirements and policies of any federal or state agency, (b) cooperating with
any investigation or request for information from any state or federal
government agency, or (c) testifying truthfully in any legal or administrative
proceeding.

 

b.By the Employer. Employer promises that, from and after the date of execution
of this Agreement, the members of their respective Boards of Directors and all
executive officers of the Company and the Bank (collectively, the “Persons to be
Advised”) will not, directly or indirectly, in any capacity or manner, make,
cause, encourage or assist to be made any statements, comments or remarks,
whether oral, in writing, or electronically transmitted, which might reasonably
be considered to be derogatory, defamatory or critical of, or negative towards,
or to malign, harm, defame, disparage or damage the reputation of the Executive,
nor will they authorize, condone, or encourage any such disparagement from
others. Employer will advise the Persons to be Advised that a non-disparagement
agreement is in effect, and will use reasonable efforts to enforce compliance
with this Agreement. Employer shall also direct the Persons to be Advised not to
make, cause, encourage or assist to be made any statements, comments, or
remarks, whether oral, in writing or electronically transmitted, which might
reasonably be considered to be derogatory, defamatory, or critical of, or
negative towards, or to malign, harm, defame, disparage or damage the reputation
of the Executive. Notwithstanding the foregoing agreement, the parties hereto
recognize and acknowledge that the Employer will not be liable for unauthorized
remarks by individuals employed by or otherwise associated with the Employer,
other than the Persons to be Advised and if the Persons to be Advised are
required by any applicable law, regulation, statute, subpoena, court order, or
other compulsory process to disclose information related to the Executive’s
employment, such disclosure of truthful information shall not constitute a
breach of this Agreement. Moreover, this Section 8.b. shall not apply to any
communications: (1) between the Employer and its independent public auditors;
(2) necessary to comply fully with all applicable requirements and policies of
federal and state laws; (3) necessary to cooperate fully with any investigation
or request for information from any state or federal governmental agency, stock
exchange, or regulatory organization; (4) necessary in the course of preparing
and filing appropriate tax returns or dealing with federal or state taxing
authorities; or (5) made in connection with any judicial or administrative
proceeding or arbitration with respect to which such communications are
relevant.

 

4

 



9.Executive and Employer Acknowledgments.

 

a.Executive acknowledges and agrees and understands that the consideration
described in Section 3 is not required by the Employer’s policies and procedures
and that the consideration in Section 3 exceeds any and all pay and benefits to
which Executive already may have been entitled by contract or law, other than
pursuant to the Employment Agreement, and constitutes good, valuable and
sufficient consideration for Executive’s covenants and agreements contained in
this Agreement. Executive further acknowledges that payment of the amounts
identified in Section 3 of the Agreement shall fully satisfy Employer’s
obligations to the Executive under the Employment Agreement.

 

b.Except as contemplated by Sections 3 and 4.b. above, Executive acknowledges,
understands and agrees that Executive has been paid in full for all hours that
Executive has worked for the Employer and that Executive has been paid any and
all compensation or bonuses which have been earned by Executive through the date
of execution of this Agreement.

 

c.Executive and Employer acknowledge and understand that, notwithstanding any
provision of the Employment Agreement or this Agreement to the contrary, the tax
gross-up provision of Section 5(b) of the Employment Agreement, the restrictive
covenants under Sections 7, 8 and 9 of the Employment Agreement and the
enforcement provisions of Section 10 of the Employment Agreement shall remain in
full force and effect.

 

d.With respect to the indemnification obligations of the Company described in
Section 4.b. above, Executive hereby affirms that he believes that he, at all
times as an officer of the Employer, conducted himself in good faith and
reasonably believed his conduct was in the best interest of the Employer.

 

e.Executive acknowledges, understands and agrees that Executive has been
notified of Executive’s rights under the Family and Medical Leave Act (FMLA) and
state leave laws. Executive further acknowledges, understands and agrees that
Executive has not been denied any leave requested under the FMLA or applicable
state leave laws and that, to the extent applicable, Executive has been returned
to Executive’s job, or an equivalent position, following any FMLA or state leave
taken pursuant to the FMLA or state laws.

 

f.Executive acknowledges, understands and agrees that it is Executive’s
obligation to make a timely report, in accordance with the Employer’s policy and
procedures, of any work related injury or illness. Executive further
acknowledges, understands and agrees that Executive has reported to the
Employer’s management personnel any work related injury or illness that occurred
up to and including Executive’s last day of employment.

 

g.Executive acknowledges, understands, and agrees that Executive has no
knowledge of any actions or inactions by any of the Releasees or by Executive
that Executive believes could possibly constitute a basis for a claimed
violation of any federal, state, or local law, any common law or any rule
promulgated by an administrative body.

 

h.Executive acknowledges, understands and agrees that except to the extent
provided in Section 5(b) of the Employment Agreement, Executive is responsible
for the payment of any and all local, state, and/or federal taxes which may be
attributable to the consideration set forth in Section 3 and indemnifies and
holds Employer harmless from such tax consequences, including interest and/or
penalties, arising out of such payment to Executive. No representations have
been or are made herein by or to any signatory to this Agreement regarding the
tax consequences of this Agreement.

 

5

 



i.Executive affirms that the only consideration for his signing this Agreement
is that set forth in Section 3 and that no other promise or agreement of any
kind has been made to or with Executive by any person or entity to cause
Executive to execute this document, and that Executive fully understands the
meaning and intent of this Agreement, including but not limited to, its final
and binding effect.

 

10.Cooperation. Executive agrees that he will fully cooperate with the Employer
and make himself available to assist the Employer in transitioning any duties or
responsibilities to other employees or vendors, if necessary. Executive further
agrees that he will fully cooperate and consult with the Employer, answer
questions for the Employer, and provide information as needed by the Employer
from time to time on a reasonable basis, including but not limited to
cooperation in connection with litigation, audits, investigations, claims, or
personnel matters that arise or have arisen over actions or matters that
occurred or failed to occur during Executive’s employment with the Employer.
Executive agrees to assist the Employer as a witness or during any audit,
investigation, or litigation (including depositions, affidavits and trial) if
requested by the Employer. Executive agrees to meet at reasonable times and
places with the Employer’s representatives, agents or attorneys for purposes of
preparing for such activities. To the extent practicable and within the control
of the Employer, the Employer will use reasonable efforts to schedule the timing
of Executive’s participation in any such activities in a reasonable manner to
take into account Executive’s then current employment, and will pay the
reasonable documented out-of-pocket expenses that the Employer pre-approves and
that Executive incurs for travel required by the Employer with respect to those
activities.

 

11.Return of Property. Executive acknowledges, understands, and agrees that
Executive will turn over to Scott Custer, Chief Executive Officer, Crescent
Financial Bancshares, Inc., 1005 High House Road, Cary, North Carolina
27513-3586 all documents, files, memoranda, records, Employer confidential
information, credit cards, records, books, manuals, computer equipment, computer
software, pagers, cellular phones, facsimile machines, PDAs and any other
equipment or documents, and all other physical or electronic property of similar
type that Executive received from the Employer and/or that Executive used in the
course of his employment with the Employer and that are the property of the
Employer. Executive agrees that Executive will not delete, destroy or erase any
data stored on or associated with such property, including but not limited to
data stored on computers, phones, or other electronic devices. Executive further
agrees to return to Mr. Custer any and all hard copies of any documents which
are the subject of a document preservation notice or other legal hold and to
notify Mr. Custer of the location of any electronic documents which are subject
to a legal hold.

 

12.Confidentiality of Agreement. Executive acknowledges, understands and agrees
that Executive has kept and will keep the terms, amount, value, and nature of
consideration paid to Executive, and the existence of this Agreement completely
confidential, and that Executive will not hereafter disclose any information
concerning this Agreement to anyone other than Executive’s immediate family,
accountants, attorneys and other professional representatives who will be
informed of and bound by this confidentiality clause. Executive agrees that
Executive is responsible for informing these persons of the confidential nature
of this Agreement and that any breach of this confidentiality provision by any
of these persons shall be deemed a breach by Executive.

 

13.Agreement Binding; Governing Law; Severability. The Employer and Executive
agree that the terms of this Agreement shall be final and binding and that this
Agreement shall be interpreted, enforced and governed under the laws of the
State of North Carolina. The provisions of this Agreement can be severed, and if
any part of this Agreement is found to be unenforceable, the remainder of this
Agreement will continue to be valid and effective.

 

6

 



14.Entire Agreement. This Agreement sets forth the entire agreement between the
Employer and Executive and fully supersedes any and all prior agreements or
understandings, written and/or oral, between the Employer and Executive
pertaining to the subject matter of this Agreement. Notwithstanding the
foregoing, this Agreement does not supersede the restrictive covenants under
Sections 7, 8 and 9 of the Employment Agreement and the enforcement provisions
of Section 10 of the Employment Agreement, which provisions shall remain in full
force and effect, except as the parties may otherwise hereafter mutually agree
in writing.

 

15.Executive’s Attorneys Fees. Executive is solely responsible for the payment
of any fees incurred as the result of an attorney reviewing this Agreement on
behalf of Executive.

 

16.Legally Binding Agreement. Executive understands and acknowledges that this
Agreement contains a full and final release of claims against the Employer; and
that Executive has agreed to its terms knowingly, voluntarily, and without
intimidation, coercion or pressure.

 

This Agreement includes a release of all known and unknown claims through the
date of this Agreement. Executive should carefully consider all of its
provisions before signing it. Executive’s signature below indicates Executive’s
understanding and agreement with all of the terms in this Agreement.

 

 

 

 

[SIGNATURES FOLLOW ON NEXT PAGE]

7

 



IN WITNESS WHEREOF, Executive and the Employer have executed this Agreement
effective as of the Effective Date.

 



  CRESCENT FINANCIAL BANCSHARES, INC.:               By: /s/ Scott Custer  
Name: Scott Custer   Title: Chief Executive Officer                          
CRESCENT STATE BANK:               By: /s/ Scott Custer   Name: Scott Custer  
Title: Chief Executive Officer                           /s/ Michael G.
Carlton__   Michael G. Carlton               January 30, 2012   Date Signed



 



8



 

